19 F.3d 19
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry D. LOMAZ;  and Pacific Financial Services of America,Inc., Plaintiffs-Appellants,v.William HENNOSY, Individually and in his official capacityas State Fire Marshal, et al., Defendants-Appellees.
No. 91-3463.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1994.

Before:  JONES, NORRIS, and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Plaintiffs Larry D. Lomaz and Pacific Financial Services of America, Inc., appeal the district court's orders dismissing their claims against defendants John J. Plough and Louis Myers.  Dismissal was granted pursuant to Federal Rule of Civil Procedure 12(b)(6), on the ground that the two Ohio prosecutors were entitled to absolute immunity.  Plaintiffs voluntarily dismissed their appeal against other named defendants.


2
In determining whether conduct of public officials fits within the common law tradition of absolute immunity, the Supreme Court has applied a "functional approach."   In two opinions released since the district court issued its orders, the Supreme Court has significantly clarified the application of this functional approach to prosecutors' claims that they are entitled to absolute immunity.   See Buckley v. Fitzsimmons, 113 S.Ct. 2606 (1993);   Burns v. Reed, 500 U.S. 478 (1991).


3
In view of this development, the district court should be accorded the opportunity to revisit, in the context of Buckley and Burns, the claims of defendants Plough and Myers that they are entitled to absolute immunity.  This reconsideration may require further development of the facts.


4
Accordingly, the orders of the district court dismissing claims against defendants Plough and Myers on the basis of absolute immunity are vacated, and this cause is remanded to the district court for further proceedings according to law and consistent with this opinion.